FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                     December 8, 2010
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                        TENTH CIRCUIT


 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.                                                 No. 10-6122
                                                    (D. Ct. No. 5:89-CR-00103-F-4)
 DANNY LEE GREEN,                                            (W.D. Okla.)

                Defendant - Appellant.




                               ORDER AND JUDGMENT*


Before BRISCOE, Chief Circuit Judge, TACHA, and O’BRIEN, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

       In 1989, Danny Lee Green pleaded guilty in federal district court to nine criminal

counts relating to a heroin distribution conspiracy. He was sentenced to concurrent

sentences of twenty years each on two of the counts and thirty years each on the


       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
remaining seven counts. In the twenty-two years since that time, Mr. Green has

submitted myriad filings challenging his convictions and sentences. Most relevant to this

appeal, on March 2, 2010, he submitted a “Motion to Invoke Supervisory Powers to

Dismiss the Indictment for Lack of Subject Matter Jurisdiction Under Title 18 USCS

3582 and 3553a.” The district court denied the motion as untimely on March 3. On April

30, he filed a “Motion to Amend to the Above Pending Certified Mail Dated February 18,

2010, and Notice that the Government Violated Title 18 USCS § 1623 et. seq.,” which the

district court denied as incomprehensible on May 6.

       On May 17, Mr. Green filed in the district court a “Notice to File Informal Pro-Se

Appeal Brief,” which was transferred to this court and assigned case number 10-6122.

On May 27, Mr. Green filed in the district court an “Amended Notice of Appeal.” Both

notices, while referring in their headings to the district court’s order of May 6, make clear

in their bodies that they relate to the district court’s order of March 3.

       The notices are both untimely, as they were filed more than fourteen days after the

entry of the order being appealed and there has not been any showing of excusable

neglect or good cause justifying an extension of time. See Fed. R. App. P. 4(b).

Accordingly, we cannot exercise jurisdiction over this appeal. See United States v. Smith,

182 F.3d 733, 734 (10th Cir. 1999).

       For these reasons, the appeal is DISMISSED. Additionally, Mr. Green’s Motion

to Amend Too Pending Pro-Se Appeal and his Motion to Re-Instate Motion for

Appointment of Counsel, both of which request appointed counsel for this appeal, are

                                              -2-
DENIED as moot.

                  ENTERED FOR THE COURT,



                  Deanell Reece Tacha
                  Circuit Judge




                   -3-